Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong(WO 2009/009708).
Regarding claims 1-4,17, Armstrong teaches an extruded pretzel snack(paragraph 40) comprising a three-dimensional structure(paragraph 22) comprising a plurality of gluten layers(paragraph 23; wherein the dough can have layers which would inherently comprise gluten due to the presence of wheat flour), 
the three-dimensional structure formed from a dough comprising
40 to 70% of a wheat flour(paragraph 24, table 1))
A leavening agent(table 1)
0-15% fat such as vegetable oil(table 1, paragraph 25)
10-35% water(table 1)
Armstrong teaches forming the extruded pretzel by mixing the pretzel dough, extruding the dough, cutting the dough to from individual pieces, and baking the dough(paragraphs 40 and 44). Armstrong does not specifically teach proofing the extruded dough. However, Armstrong does teach the use of yeast which is a fermentation leavening agent that requires proofing in order to rise properly. Armstrong teaches that the leavening agent aerates the dough during mixing and baking and provides a light, porous cell structure, fine grain, and a texture with a desirable appearance(paragraph 29). Therefore, it would have been obvious to proof the dough comprising yeast in order to achieve the proper amount of rise and porous structure. 
Regarding claim 5-12, Armstrong is silent of the gradient under pressure, the linear distance under pressure, the average dropoff force under compression, the maximum force under compression, the average sound intensity under compression, the average number of sound peaks, the sound amplitude spectrum, and the sound intensity profile. However, the instant spec indicates that the amount of oil is critical to achieving these features. As such, Armstrong teaches the claimed high amount of oil as well as the amounts of water and wheat flour in the dough. Armstrong also teaches making the pretzel in the same way as claimed. Therefore, one of ordinary skill in the art would expect the baked pretzel to have the same properties as the claimed invention.
Furthermore, Armstrong teaches that the pretzel can have flaky cracker-like qualities and also crunchy pretzel-like qualities(paragraph 45). Armstrong also teaches that one can adjust the amount of pretzel and cracker textures in the product depending on the texture desired in the final product(paragraph 39). Therefore, it would have been obvious to adjust the amounts of pretzel-like qualities and cracker-like qualities in the final product, which would influence the claimed properties as recited above. 

Regarding claims 13 and 14, Armstrong does not specifically teach that the three-dimensional structure has a circular cross-section or is substantially spherical. However, Armstrong does teach that the shape of the pretzel product is not limited. Therefore, it would have been obvious to adjust the shape of the pretzel depending on the appearance and texture desired in the final product. 
Regarding claims 15 and 16, Armstrong does not specifically teach that the plurality of layers are curved and at least some of the gluten layers exhibit a curvature of at least 45 degrees. 
However, the instant spec indicates that the amount of oil is critical to achieving the gluten curvature. As such, Armstrong teaches the claimed high amount of oil as well as the amounts of water and wheat flour in the dough. Armstrong also teaches making the pretzel in the same way as claimed. Therefore, one of ordinary skill in the art would expect the baked pretzel to have the same properties as the claimed invention, including the level of gluten curvature.
Regarding claims 19 and 20, Armstrong is silent on the proofing time and the baking time. However, since these parameters are well known to the skilled baker, it would have been obvious to adjust the proofing and baking time in order to achieve the desired amount of rise and final texture of the pretzel product. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/           Primary Examiner, Art Unit 1791